

SUSPENSION AGREEMENT
 
THIS SUSPENSION AGREEMENT (the “Suspension Agreement”) is made as of July 1,
2009 by and between Carley Roney (“Licensor”) and The Knot, Inc., a Delaware
corporation (the “Company”).
 
WHEREAS, Licensor and the Company have previously entered into that certain Name
and Likeness Licensing Agreement, dated as of November 5, 2008 (the
“Agreement”), and desire to suspend certain obligations under the Agreement as
set forth herein.
 
NOW, THEREFORE, in consideration of the mutual promises contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:
 
1.           Fee.  The Company shall suspend, and Licensor shall waive the
Company’s obligation to pay, that portion of the annual fee set forth in Section
3.1(a) of the Agreement that would otherwise be payable for the period July 1,
2009 through December 31, 2009.
 
2.           Non-Accountable Talent Expense Allowance.  The Company shall
suspend, and Licensor shall waive the Company’s obligation to pay, that portion
of the annual non-accountable talent expense allowance set forth in Section
3.1(c) of the Agreement that would otherwise be payable for the period July 1,
2009 through December 31, 2009.  During such suspension period, Licensor shall
be permitted to seek reimbursement from the Company for her expenses for clothes
for television, personal and other appearances while promoting, representing and
endorsing the Company; hair and make-up expenses for maintenance and on-air
appearances; and other expenses related to Licensor’s services for the Company,
in each case in accordance with the Company’s regular reimbursement policies.
 
3.           Miscellaneous.
 
3.1           No Other Amendments.  Except as expressly set forth herein, all
terms and conditions of the Agreement (including the schedules thereto) shall
remain in full force and effect.  In the event of any inconsistency between the
terms of this Suspension Agreement and the terms of the Agreement, the terms of
this Suspension Agreement shall govern.
 
3.2           Governing Law.  This Suspension Agreement shall be governed by,
and construed and enforced in accordance with, the laws of the State of New
York, without regard to principles of conflicts of law.
 
3.3           Titles and Subtitles.  The titles, subtitles and defined terms
used in this Suspension Agreement are used for convenience only and are not to
be considered in construing or interpreting this Suspension Agreement.
 
3.4           Definitions.  Capitalized terms used herein and not defined upon
first usage shall have the meanings assigned such terms in the Agreement.
 
Confidential

 

--------------------------------------------------------------------------------

 

3.5           Counterparts.  This Suspension Agreement may be executed in any
number of counterparts (including by facsimile), each of which shall be deemed
an original, but all of which together shall constitute one and the same
instrument.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
Confidential

 
2

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Suspension Agreement to
be executed as of the date first written above.
 



 
/s/ CARLEY RONEY
 
CARLEY RONEY
     
THE KNOT, INC.
     
By:
/s/ IRA CARLIN
   
Name: Ira Carlin
   
Title: Chairman, Compensation Committee of the Board of Directors



Confidential

 

--------------------------------------------------------------------------------

 